Citation Nr: 1645633	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for melanoma.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claims for service connection for PTSD and melanoma.  In December 2014, the Board reopened the claim for service connection for PTSD and remanded the claim for additional development.  In December 2014, the Board also denied the claim to reopen the previously denied claim for service connection for melanoma.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court), and by a May 2016 Memorandum Opinion, the Court vacated the Board's decision and remanded the claim for readjudication.

The issue of entitlement to service connection for a melanoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for melanoma was previously denied in a June 2007 rating decision.  The Veteran did not appeal the decision and it is therefore final.

2.  Evidence added to the record since the last final June 2007 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

3.  The preponderance of the evidence is against a finding that the Veteran suffers from an acquired psychiatric disorder, to include PTSD, related to his active duty.

CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for melanoma is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for melanoma.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for melanoma in a June 2007 rating decision.  The Veteran did not appeal those rating decisions or submit additional evidence within one year and thus the decisions are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The evidence before VA at the time of the prior final decision consisted only of the Veteran's claim that he had melanoma of the arms and back that was related to herbicide exposure in service.  The RO denied the claim, stating that there was no presumptive link between melanoma and herbicide exposure, and there was no indication that the Veteran's melanoma was caused or aggravated by his service.  Specifically, there was no indication of melanoma in service.  Additionally, there was no medical evidence of a current diagnosis of melanoma.

Since the last final denial, the Veteran submitted statements continuing his contention that his melanoma was caused by herbicide exposure in service.  The other new evidence of record includes VA treatment records dated in 2008 and 2010 that demonstrate that the Veteran received treatment for melanoma.  The Board finds that this evidence, a diagnosis of melanoma, is new because it was not before the VA at the time of the 2007 adjudication.  It is also considered to be material because it provides a medical question that triggers the duty to assist, namely, whether the Veteran's melanoma was caused or aggravated by his service, to include exposure to herbicides.  Accordingly, the claim for service connection for melanoma is reopened.
Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may also be established by showing continuity of symptoms or the existence of a chronic disease during an applicable presumption period.  38 C.F.R. §  3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran contends that he suffers from a psychiatric disorder related to stressors he experienced while in combat in Vietnam, including having killed Vietnamese soldiers and seeing dead bodies.  The Veteran contends that while stationed in Vietnam, he witnessed a lot of mortars and rockets.  At one point, a rocket hit close enough to his foxhole that he was almost knocked out.  He has also stated that as part of his duties as a solider, he had to kill Vietnamese and that his fellow soldiers wanted to dismember the bodies.  He witnessed an injured soldier who was treated too late and died.

Post-service treatment records reflect that in May 1985, the Veteran reported experiencing flashbacks, as well as dizzy spells, vertigo, and insomnia.  On December 1987 VA examination, he reported the incident in which he was almost knocked out of a foxhole by mortar attack.  He stated that he sometimes had nightmares but could not describe the content.  Mental status examination resulted in a diagnosis of adjustment disorder with mixed emotional features.  The examiner found no indication of PTSD.  In July 1988, the Veteran underwent a treatment program for alcohol abuse.  He reported having combat-related nightmares once per month.  He reported a longstanding difficulty with depression.

VA treatment records dated in 2008 reflect the Veteran's report of having received treatment for flashbacks at the VA in 1982.  He clarified that he had been treated for alcohol abuse.  He reported that his flashbacks would occur when things were going well.  Sounds and smells would trigger the memories.  He denied any flashbacks in the past month.  The Veteran was assessed to not be suffering from PTSD symptoms, as any previous PTSD appeared to be in remission.  The diagnosis was adjustment disorder with anxiety.  

On March 2011 VA examination, following mental status examination and review of the claims file, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner explained that the Veteran was reporting very few if any symptoms consistent with PTSD.  He was not having flashbacks and did not describe any hypervigilence, avoidance, or nightmares.  His primary stressors were economic stressors.  No PTSD symptoms were noted.  Additionally, the examiner found no indication of any other psychiatric disability.  The examiner noted that there was no impairment in thought process or communication.

On February 2015 VA examination, the examiner concurred with the findings on 2011 VA examination.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disability.  The examiner reviewed the 2008 diagnosis of an adjustment disorder but found no evidence that it was based upon the Veteran's military stressors, rather the notes at the time referenced the Veteran's childhood, current economic status, and stress management.  On current examination, the Veteran endorsed mild symptoms of psychological distress, but there were no indicators that these symptoms significantly impacted his work or social functioning.  He denied symptoms related to anger or a temper, any significant memory trouble, trouble with concentration, or symptoms of hypervigilence or an exaggerated startle response.  While he did endorse occasional intrusive memories and thoughts, they were not significantly distressing.  He clarified that at the time that he was diagnosed with an adjustment disorder, he was having significant financial problems, and was feeling helpless regarding his ability to find work.  Mental status examination did not reveal the presence of a psychiatric disorder, to include PTSD.

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  With regard to PTSD, there is no medical diagnosis of this disability during the appeal period.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran has made reference to PTSD in the past, since July 2010, when his current claim was filed, he has not been diagnosed with PTSD.  In fact, both VA examiners found against such a diagnosis following mental status examination and review of the record.  Those findings comport with the VA treatment records that also demonstrate negative PTSD screenings on numerous occasions, as well as the 2008 determination that the Veteran did not suffer from PTSD.  While the Veteran is competent to report what he experienced in Vietnam and symptoms to include flashbacks and memories of those experiences, he is not competent to diagnose PTSD, as he is not competent to provide an opinion on a medical issue that requires medical expertise and knowledge, such as a diagnosis of PTSD that conforms with the DSM.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Accordingly, absent a diagnosis of PTSD, service connection must be denied.

With regard to the Veteran's other psychiatric disorder, an adjustment disorder, the 2011 and 2015 VA examiners actually found no indication for that diagnosis.  Moreover, the 2015 VA examiner reviewed the initial 2008 diagnosis of an adjustment disorder and determined that such diagnosis was not made based upon the Veteran's military experience.  In fact, the Veteran confirmed that finding, stating on VA examination that his adjustment disorder was due to financial stressors.  Of particular probative value are the two consistent VA opinions finding that the Veteran does not suffer from any psychiatric disorder, and in particular, a psychiatric disorder related to his service.  There is no probative medical evidence to the contrary.  While the Veteran was diagnosed with an adjustment disorder in 2008, the competent medical evidence is against a finding that such disorder was related to his service.  Moreover, the competent medical evidence weighs against a finding that he has suffered from an adjustment disorder during the appeal period, which began in July 2010.  See McClain, supra.  Again, while the Veteran is competent to report certain psychiatric symptoms, he is not competent to diagnose a psychiatric disorder, as such diagnosis requires professional knowledge and expertise.  See Kahana, supra.  Accordingly, based upon the above, the claim for service connection for a psychiatric disorder must be denied.

The Board is certainly appreciative of the Veteran's active duty service, and is mindful of the experiences that he has described witnessing in Vietnam.  However, based upon careful review of the evidence in this case, service connection for a psychiatric disorder, to include PTSD, must be denied.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for melanoma has been received, the Veteran's previously-denied claim is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran contends that his melanoma was caused or aggravated by his service, specifically, as due to exposure to herbicides in service.  While melanoma is not recognized as a presumptive disability as due to herbicide exposure under 38 C.F.R. § 3.307, 3.309, the question remains as to whether service connection is warranted on a direct basis.  The record reflects that the Veteran was treated for melanoma in 2008.  Specifically, in May 2008, the Veteran was seen for a two-year history of a pigmented plaque on his submandibular jaw.  He also had a few other scattered pigmented lesions.  Biopsy indicated an irritated seborrheic keratosis versus a melanoma.  There were no other worrisome lesions.   In June 2008, the lesion was excised and was positive for melanoma. In January 2010, there was no evidence of recurrence of non-melanoma skin cancer.  The Veteran had seborrheic keratosis versus verruca on the right temporal area that was removed.

Given that the Veteran has been diagnosed with and treated for melanoma, and his contentions that such was caused or aggravated by his service, the Board finds that a medical opinion is necessary to accurately adjudicate the claim. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the etiology of his status post melanoma.  The examiner should provide responses to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's status post melanoma, or any current melanoma, was caused or aggravated by his service, to specifically include exposure to herbicides in service?  Although melanoma is not considered to be a presumptive disability with regard to herbicide exposure, the examiner should provide an opinion as to the likelihood that the Veteran's melanoma was caused or aggravated by herbicide exposure on a direct basis.  All opinions must be supported by a rationale.

2.  Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


